Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's election with traverse of species 1, (the species directed to the optical device having a single display, a planar partially reflective circular polarizer and the display being located on the eye-ward side of the partially reflective circular polarizer, as depicted by Fig. 3 ), in the reply filed on 08/09/2021 is acknowledged.  The traversal is on the ground(s) that their would be no an undue burden to examine all of the species/claims together and the examiner has not provided any evidence or rationale in support of the restriction. This is not found persuasive because item 3 of the restriction requirement, set forth in the communication mailed on 06/10/2021, clearly states why the species are considered distinct or mutually exclusive as indicated by the listed features of the particular species along with the associated examination burden.  
Applicant should be advised that species are considered distinct or mutually exclusive, or not overlapping in scope, if a first invention (species) would not infringe a second invention (species), and the second invention (species) would not infringe the first invention (species), which is clearly the issue in the present application. 
The restriction requirement, set forth in the communication mailed 06/10/2021 is based on the claimed structural differences between the various species and not on their similarities. Continued search and examination of claims to a non-elected species having substantially different structural limitations is a prima facie showing of burden. 
search queries based on the species mutually exclusive claimed characteristics or features.  
Applicant may overcome the requirement for restriction by presenting an allowable linking claim or by providing a clear admission on the record that the claim(s) drawn to a given non-elected invention/species is not patentably distinct from the elected invention/species.
	Please be advised that claims 16, 17 and 19 have been withdrawn from consideration as being directed to species 5, depicted by Fig. 8.
The requirement is still deemed proper and is therefore made FINAL.
3.	Claims 7, 8, 12, 14, 16, 17, 19, 22 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/09/2021.
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1-4, 9-11 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ouderkirk et al (US 2017/0176751).
Ouderkirk et al discloses an optical device comprising a reflector [(233), see Fig. 2 along with paragraph 0028]; a partially reflective circular polarizer [(210), see Fig. 2 along with 
reflective (see paragraph 0028), a frame (240) shaped to rest against a portion of an anatomical structure (head) of a user (see Fig. 2), the frame supporting the electronic display, the polarizer, and the reflector (see Fig. 2), the optical device implemented in a head mounted display (see Fig. 2), wherein the partially reflective circular polarizer reflects orthogonal circular polarization after a first reflection of light energy from the reflector (see Fig. 2 along with paragraphs 0030-0032), wherein the partially reflective circular polarizer transmits orthogonal circular polarization after a second reflection of light energy from the reflector (see Fig. 2 along with paragraphs 0030-0032), wherein the electronic display is positioned on an eye-ward side of the partially reflective circular polarizer (see Fig. 2), when the partially reflective circular polarizer comprise a quarter-wave plate (213) and a reflective polarizer layer (211) which also serves/acts as a linear polarizer (see Fig.2); wherein the reflector comprises a mirror coating on an eye-ward surface of the reflector (see Fig. 2 along with paragraph 0028). Note Fig. 2 along with the associated description thereof.
6.	Claim(s) 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ouderkirk et al (US 2017/0176751).
Ouderkirk et al discloses a method for viewing imagery with a head mounted display (HMD), the method comprising providing image light (221) by an image source (220); reflecting a first portion (223) of the image light by a partially reflective circular polarizer (210);  

the image light with ambient light (250) passing through the reflector and the partially reflective circular polarizer from a world side of the reflector to provide a combined image to the user eye at an eye-ward side of the partially reflective circular polarizer (see Fig. 2), the image light overlaid on a view of an external ambient provided by the ambient light. Note Fig 2 along with the associated description thereof.
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouderkirk et al (US 2017/0176751).
Ouderkirk et al discloses all of the subject matter claimed, note the above explanation except for explicitly stating that the reflector is curved along a first directional axis and is rotationally asymmetric along the first directional axis and curved along a second directional axis and is rotationally asymmetric along the second directional axis.
The examiner takes Official Notice that it is well known to curved a reflector along a first directional axis that is rotationally asymmetric along the first directional axis and curved along a second directional axis that is rotationally asymmetric along the second directional axis in the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the curved reflector of Ouderkirk et al to be rotationally asymmetric along a first and second directional axes, as is commonly used and employed in the optical art, in order to reduce/correct for various aberrations due to decentration (.i.e., image distortion, curvature of field, astigmatic and aromatic aberrations).
9.	Claims 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouderkirk et al (US 2017/0176751).
Ouderkirk et al discloses all of the subject matter claimed, note the above explanation except for explicitly stating that the partially reflective circular polarizer includes a separate polarization filter (i.e., a linear polarizer) at an output of the partially reflective circular polarizer.
The examiner takes Official Notice that it is well known to use a polarization filter (i.e., a linear polarizer) at an output of a partially reflective circular polarizer in the same field of endeavor for the purpose of combining an display image with a world view image.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the partially reflective circular polarizer of Ouderkirk et al to include a polarization filter (i.e., a linear polarizer) at an output side of the partially reflective circular polarizer, as is commonly used and employed in the optical art, in order to polarizer the display image so as to combine the display image with the world view image.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320. The examiner can normally be reached Mon-Fri. 11:00-7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RDS
November 06, 2021

/RICKY D SHAFER/Primary Examiner, Art Unit 2872